DECISION
The application of the above-named defendant for a review of the sentence of 20 years for Aggravated Assault; to be served consecutive with a prior sentence in 1972 for Homicide; and the Defendant shall be ineligible for Parole and Prison Furlough Programs; and shall be DESIGNATED AS A DANGEROUS OFFENDER imposed on November 26, 1979, was fully heard and after a careful consideration of the entire matter it is decided that: the Sentence Review Board unanimously affirmed Judge Lessley’s decision. The sentence shall remain the same as originally imposed.
The motion presented to the Court by County Attorney Mike Salvagni, is hereby denied.
We wish to thank Mike Salvagni, County Attorney from Bozeman for appearing before the Sentence Review Board.
We also wish to thank Mr. Bryan Mercer for presenting his case to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.